DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge (2,501,751) in view of Weiss (4,263,981).
	With respect to Claim 1, Aldridge teaches an exhaust coupling (Figure 1) for a pump (10), comprising: a body (defined by housing #13) having an outer surface; an inlet connector (defined by unlabeled pipe portion defining inlet #17, connected to main line #11) having an unspecified connection portion (defined by connecting portion with pipe #11) for connecting into an outlet (11) of the pump (10); an inlet chamber (14) within the body (13) defining a coupling inlet for receiving a fluid (via #17) from said pump through said inlet connector; an outlet chamber (15) within the body (13) defining a coupling outlet for outputting (via #18) said fluid from said exhaust coupling; and a non-linear inter-chamber conduit (19) fluidly coupling said inlet chamber (14) with said outlet chamber (15) for conveying said fluid from said inlet chamber (14) to said outlet chamber (15), said conduit (19) extending outside of the outer housing of said body (13).  Aldridge fails to explicitly teach wherein the inlet connector includes a threaded portion for threading into the outlet of the pump.  Weiss teaches a similar muffler device, wherein it is known to provide an inlet connector (15) that includes a threaded portion (14) for threading into the outlet (13) of the pump (of Aldridge #10, when combined).  Because Aldridge does not specify what type of connection is made between the pump outlet #11 and the exhaust coupling inlet #17, and Weiss teaches a known threaded connection for connecting a similar inlet pipe with a threaded coupling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aldridge, with the apparatus of Weiss to provide simple substitution of one known exhaust pipe coupling for another, to provide the predictable result of providing a secure connection between the pipe components.
	With respect to Claim 2, Aldridge teaches wherein said inter-chamber conduit (19) comprises at least one bend.  
	With respect to Claim 3, Aldridge teaches, wherein said inter-chamber conduit (19) comprises at least a pair of bends.  
	With respect to Claim 4, Aldridge teaches wherein said inter-chamber conduit (19) comprises at least one elongate section positioned between bends (clearly seen).   
	With respect to Claim 5, Aldridge teaches wherein said inter-chamber conduit (19) is U-shaped.  
	With respect to Claim 6, Aldridge teaches wherein said inter-chamber conduit (19) defines a conduit inlet (clearly seen) located within said inlet chamber (14) and a conduit outlet (clearly seen) located within said outlet chamber (15).  	
	With respect to Claim 10, Aldridge teaches wherein said inter-chamber conduit (19) extends through an external wall of said inlet chamber (14) and said outlet chamber (15).  
	With respect to Claim 11, Aldridge teaches wherein a cross-sectional area of said inter- chamber conduit (19) is smaller than a cross-sectional area of at least one of said inlet chamber (14) and said outlet chamber (15).  
	With respect to Claim 12, Weiss teaches wherein an inlet chamber (Figure 1, #16) and said outlet chamber (21) have differing longitudinal lengths (seen in Figure 2).  
	With respect to Claim 13, Aldridge teaches wherein at least one of said coupling inlet and said coupling outlet comprise a flow restrictor (defined by upstream/downstream pipes of inter-chamber conduit #19, in line with respective inlet #17 and/or outlet #18).  
	With respect to Claim 14, Aldridge teaches wherein a cross-sectional area of each flow restrictor (defined by each of upstream and/or downstream pipes of inter-chamber conduit #19, in line with respective inlet #17 and/or outlet #18) is smaller than a cross-sectional area of a respective one of said inlet chamber (14) and said outlet chamber (15).  
	With respect to Claim 15, Aldridge teaches wherein each flow restrictor (defined by each of upstream and/or downstream pipes of inter-chamber conduit #19, in line with respective inlet #17 and/or outlet #18) is positioned one of aligned and offset from said longitudinal axis of a respective one of said inlet chamber (14) and said outlet chamber (15).
	With respect to Claim 16, Aldridge teaches wherein each flow restrictor (defined by each of upstream and/or downstream pipes of inter-chamber conduit #19, in line with respective inlet #17 and/or outlet #18) has one of differing and matching longitudinal lengths.  
Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge (2,501,751) in view of Weiss (4,263,981), as applied to claim 6 above, and further in view of Tyskewicz (2,290,818).
	With respect to Claim 7, Aldridge and Weiss are relied upon for the reasons and disclosure set forth above.  Aldridge and Weiss fail to teach teaches wherein at least one of said conduit inlet and said conduit outlet is orientated transverse to a longitudinal axis of a respective one of said inlet chamber and said outlet chamber.  Tyskewicz teaches a similar muffler construction wherein at least one of a conduit (31/35) inlet and said conduit outlet is orientated transverse to a longitudinal axis of a respective one of an inlet chamber (23) and an outlet chamber (24), as it is easier to construct versus a pipe with more curved sections, similar to Figure 2, as well as Aldridge, Figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aldridge as modified, with the apparatus of Tyskewicz so as to provide easier pipe construction.
	With respect to Claim 8, Tyskewicz teaches wherein at least one of said conduit (31/35) inlet and said conduit outlet is positioned at a distance offset from said longitudinal axis of a respective one of said inlet chamber (23) and said outlet chamber (24).  
	With respect to Claim 9, Aldridge, Weiss and Tyskewicz is relied upon for the reasons and disclosure set forth above.  Tyskewicz further teaches wherein at least one of said conduit (31/35) inlet and said conduit (31/35) outlet is positioned to not align with said longitudinal axis of a respective one of said inlet chamber (23) and said outlet chamber (24).  Aldridge, Weiss and Tyskewicz fail to teach wherein at least one of said conduit inlet and said conduit outlet is positioned to align with said longitudinal axis of a respective one of said inlet chamber and said outlet chamber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one of said conduit inlet and said conduit outlet is positioned to align with said longitudinal axis of a respective one of said inlet chamber and said outlet chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, merely shifting/rearranging the plane of conduit inlet/outlets to align with the longitudinal axis of a respective one of said inlet/outlet chambers involves routine skill and is obvious.  Further, Applicant has not established any criticality of said alignment.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge (2,501,751) in view of Weiss (4,263,981), as applied to claim 13 above, and further in view of Bergman (4,111,278).
	With respect to Claim 17, Aldridge is relied upon for the reasons and disclosure set forth above.  Aldridge further teaches wherein at least one of said coupling inlet and said coupling outlet comprise a flow restrictor (defined by upstream/downstream pipes of inter-chamber conduit #19, in line with respective inlet #17 and/or outlet #18).  Aldridge fails to teach wherein at least one flow restrictor comprises differing cross-sectional areas along its longitudinal length.  Bergman teaches a similar flow restrictor (Figure 2, #42), wherein at least one flow restrictor (#42, when combined) comprises differing cross-sectional areas (50/48) along its longitudinal length, so as to provide a restriction (#50) that acts to assist in reflecting the pressure pulses in the fluid passing through the muffler to thus help or aid in attenuating sound thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Aldridge, with the apparatus of Bergman so as to further attenuate sound.
	With respect to Claim 18, Aldridge teaches wherein at least one flow restrictor (42) comprises an expanding cross-sectional area (note expansion from annular restriction #50 to outlet #46).  

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.  The Examiner considers the obvious combination of Aldridge, Weiss, Tyskewicz and Bergman to teach all of the limitations as claimed by Applciant.
Regarding the combination of Aldridge and Weiss, Applicant argues that “it would not be obvious to add such a threaded portion to Aldridge. Aldridge indicates that large pipes-greater than 10 inches-are used to connect the dampener shell to the compressor. In addition, the dampener itself is shown to be much larger than these pipes. If an inlet connector with a threaded portion was added to Aldridge for threading into an outlet of a pump, it would appear that the entire dampener shell would have to be physically rotated to thread the inlet connector into the pump outlet. Since the dampener shell is so large, this would appear to be very difficult to do. As such, Applicants respectfully submit that it would not be obvious to add an inlet connector with a threaded portion to Aldridge.”  The Examiner funds this argument unpersuasive as it lacks any definitive evidence or other teaching showing that using a threaded connection between pipes 11 and 17 would somehow render the Aldridge device inoperable.  Applicant has not articulated how they arrived at the opinion that “it would appear that the entire dampener shell would have to be physically rotated to thread the inlet connector into the pump outlet. Since the dampener shell is so large, this would appear to be very difficult to do.”  Without any evidence, this argument is merely speculation, and further whether or not something is Applicant believes it appears something will be “difficult” has no bearing on it being obvious under 35 USC 103.  Therefore, the rejection is proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837